DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “electromagnets” has been used to designate both 1105 and 1106. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more magnetic field generators” recited in Claims 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020, 05/28/2020 & 09/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation “”magnetic field generators” is indefinite because the claim is not clear what is the magnetic field generator(s). For instance, the claim recites (referring to FIG. 11A-11E):
A propulsion system [FIG. 11A-11E], comprising:
a fan blade housing [1101];
a plurality of fan blades [1102] within the fan blade housing [1101];
       (a) one or more rows of “permanent magnets” [1108], affixed to the outside of the fan blade housing [1101];
one or more fan blade bearings [1103];
       (b) one or more magnetic field generators [unknown] affixed to the one or more fan blade bearings [1103] and corresponding to the one or more rows of permanent magnets [1108], 
(c) the magnetic field generators [unknown] configured to cause the permanent magnets [1108] to be propelled forward in the same direction, thereby causing the fan blade housing to which they are attached, and the fan blades within, to spin.
	The recitation “(b) one or more magnetic field generators affixed to the one or more fan blade bearings and corresponding to the one or more rows of permanent magnets is unclear to what the applicant is referring to with such recitation (b) since the “one or more magnetic field generator” is not clear as recited. 
Based on the applicant’s FIG. 11E and specification, 1106 electro magnets are – 
	"affixed to the one or more fan blade bearings [1103] and corresponding to the one or more rows of permanent magnets [1108]” (as recited in Claim 1 – see element “a” above); &
	¶ [0076] recites “Once configured as described, Permanent Magnets 1108 interact with the Electro-Magnets 1106 controlled by the Electro-Magnet Current Controller 1109, as described above, causing the Fan Blade Housing 1101 to spin. In other words, the electro magnets 1106 will create magnetic fields that will propel the permanent magnets forward in the same direction, thereby causing the housing 1101 to which they are attached to spin. 
	Therefore, as recited the “one or more magnetic field generators” is not clear to what the applicant is referring to since element Electro-Magnet 1106 is disclosed to be “configured to cause the permanent magnets to be propelled forward in the same direction, thereby causing the fan blade housing to which they are attached, and the fan blades within, to spin” as recited (as recited in Claim 1 – see element “b” above). Examiner suggest to the applicant to amend the claims to what the specification supports where the spec does not support the “one or more magnetic field generators” as recited. 
	Consequently, the recitation (c) “the magnetic field generators configured to cause the permanent magnets to be propelled forward in the same direction, thereby causing the fan blade housing to which they are attached, and the fan blades within, to spin” is also vague and indefinite since the magnetic field “generation” not clear as recited. 
Claims 2-10 are rejected based on their dependency from Claim 1.
Regarding Claim 9-10, the recitation “desired thrust and efficiency” is indefinite because the claim fails to clearly define the “desired thrust” and fails to clearly describe how the propulsion system would be “efficient”. 
Regarding Claim 10, the recitation, “of each of the propulsion units independently” is vague and indefinite. Claim 10 is dependent from Claim 1. Where claim 1 does not recite ANY “propulsion unit(s)”. Therefore, it is unclear to what “propulsion units” the recitation is referring to. Examiner suggest for claim 1 to be dependent from Claim 8. 
PRIOR ART WILL BE APPLIED AS BEST UNDERSTOOD BY THE EXAMINER.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 6,606,578).
Regarding Claim 1, Henderson discloses a propulsion system [An electromagnetic propulsion fan] (Abstract), comprising: 
a fan blade housing [22] (FIG. 1); 
a plurality of fan blades [26] within the fan blade housing [22] (FIG. 1); 
ONE OR rows of permanent magnets [30], affixed to the outside of the fan blade housing [22] (FIG. 1); 
ONE OR fan blade bearings [Hub 28 may have any of a variety of configurations for Supporting fan blades 26 and may be mounted to a bearing, to a shaft mounted to a bearing, or any other type of device that will also fan blades 26 to rotate about hub 28.] (FIG. 1, Column 3, Lines 65-67); 

one or more magnetic field generators [“magnetic field” generated by each electromagnet 30] affixed to the one or more fan blade [26] bearings [fan blades 26 and may be mounted to a bearing, to a shaft mounted to a bearing, or any other type of device that will also fan blades 26 to rotate about hub 28] and corresponding to the one or more rows of permanent magnets [30], the magnetic field generators configured to cause the permanent magnets to be propelled forward in the same direction, thereby causing the fan blade housing to which they are attached, and the fan blades within, to spin [a plurality of electromagnets in proximity to the rim, the electromagnets controllable to generate magnetic fields that interact with the magnetic fields of the magnets to cause the rim to rotate; an electrical source coupled to the electromagnets, the electrical source operable to controllably provide electrical power to the electromagnets, the electrical power facilitating the generation of the magnetic fields of the electromagnets] (FIG. 1-2, Claim 1).
Regarding Claim 7, Henderson discloses the propulsion system of claim 1 [see rej. Claim 1], further comprising a fan blade cowling [20], wherein the fan blade housing [22] is installed within the fan blade cowling [20] to form a propulsion unit [10], wherein the fan blade cowling is configure to be affixed to a craft [Thus, the System is not as Susceptible to wear and power loss due to friction and Slippage between gears and is lighter in weight than typical Systems for transferring power to a propulsion fan, which are significant benefits in aircraft applications.] (FIG. 1, Column 4, Lines 27-32).
Regarding Claim 8, Henderson discloses the propulsion system of claim 7 [see rej. Claim 1], further comprising a plurality of propulsion units configured to work in unison [Moreover, it is possible to drive multiple fans from one power source without a complex transmission] (Column 2, Lines 15-17).
Regarding Claim 9, Henderson discloses the propulsion system of claim 1 [see rej. Claim 1], further comprising a controller [50] coupled with the magnetic field generators [30] and configured to control the interaction between the magnetic field generators and the permanent magnets to achieve desired thrust and efficiency [Computer 70 operates to respond to inputs from sensor 60 and/or input device 90 to compute whether and/or how to adjust the electrical power provided to electromagnets 30. Electrical source 80 is coupled to computer 70 and operates to provide the electrical power specified by computer 70 to electromagnets 30. Note that an “adjustment” may be a modification to the currently Specified electrical power or a specification of an entirely new electrical power] (FIG. 2, Column 5, Lines 5-14).
Regarding Claim 10, Henderson discloses the propulsion system of claim 1 [see rej. Claim 1], further comprising a controller [50] coupled with the magnetic field generators [30] of each of the propulsion units independently [see 112b rejection], and configured to control the interaction between the magnetic field generators and the permanent magnets of each of the propulsion units to achieve desired thrust and efficiency [Computer 70 operates to respond to inputs from sensor 60 and/or input device 90 to compute whether and/or how to adjust the electrical power provided to electromagnets 30. Electrical source 80 is coupled to computer 70 and operates to provide the electrical power specified by computer 70 to electromagnets 30. Note that an “adjustment” may be a modification to the currently Specified electrical power or a specification of an entirely new electrical power] (FIG. 2, Column 5, Lines 5-14).
Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832